DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed December 29th, 2021 has been entered. Claims 1-4 are pending. Claim 1 has been amended by the Applicant.
Allowable Subject Matter
Claims 1-4 are allowed.
Applicant's amendments and arguments filed December 29th, 2021 were fully considered and are persuasive.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art fails to teach or show, alone or in combination the claimed electric circuit breaker device comprising a coolant material having a fibrous form and disposed in the arc-extinguishing region, the coolant material receiving the cutoff portion cut off by the projectile, removing thermal energy of arc generated between the cutoff portion and a remaining conductor piece, and cooling the cutoff portion.
The prior art either alone or in combination can reasonably be construed as adequately teaching the above limitations in combination with the remaining claim elements. Specifically, none of the prior art adequately teaches or suggests the specific arrangement/functional relationship of the coolant material having a fibrous form and the cutoff portion.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A BOLTON whose telephone number is (571)270-5887. The examiner can normally be reached Mon-Fri: 7:30AM - 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee S Luebke can be reached on (571)-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM A BOLTON/Primary Examiner, Art Unit 2833